DETAILED ACTION
Disposition of Claims
Claims 1-2, 4-9, 11-15, and 17-20 are pending.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210322529A1, Published 10/21/2021.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 06/29/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/605,578, filed 04/11/2018, and provisional application 62/487,326, filed 04/19/2017.  The ADS filed 06/29/2021 and the specification filed 06/29/2021 both appear to correctly comprise the appropriate references to related applications, yet the continuity information in PALM appears to be incorrect.  Applicant is invited to contact the Petitions Help Desk at 571-272-3282 to clarify what is necessary to correct the continuity information of record; for examination purposes, the effective filing date will be seen as that of the provisional application, which is 04/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-2, 4-9, 11-15, and 17-20 are rejected as lacking adequate descriptive support for any method of heterologous prime/boost vaccination using any adenovirus (AdV) or serotype 5 adenovirus (Ad5) comprising any prostate cancer antigen and any alphavirus replicon particle (VRP) comprising any prostate cancer antigen which results in the generation of any therapeutic prostate cancer-specific immune response.
In support of the claimed genera (any prostate cancer antigen, any AdV or Ad5 vector, any VRP, any prostate cancer), the application discloses one example starting at ¶[0087].  To summarize, a replication-defective Ad5 vector (E1a-E1b deletion mutant) was produced to comprise the pre-pro form of human prostate specific antigen (PSA) under control of a CMV promoter (¶[0087])(NB:  it is unclear if the PSA cassette was inserted into the E1a-E1b ORF or if it was inserted into the Ad5 vector at another location.)  The alphavirus replicon comprised the same PSA antigen as in the Ad5 vector, but it is unclear as to the genetic basis of the alphavirus replicon used in the studies (¶[0088]).  Male Balb/c mice were injected subcutaneously with the E6 clone of the mouse prostate cancer cell line RM11/PSA 24 hours prior to the initiation of the heterologous prime-boost vaccine protocol; it does not appear as though the mice had any pre-existing immunity to the Ad5 vector and/or the VRP (¶[0089]).  In the studies, they compared homologous prime/boost and heterologous prime/boost regimens (Table 1), wherein with the Ad5-PSA vaccine, 1x10^8 pfu was delivered per mouse per inoculation, and with the VRP-PSA vaccine, 5x10^8 particles were delivered per mouse per inoculation (¶[0090-0091]).  The tumor cells were injected subcutaneously on day 0, the first vaccination was administered on day 1, and the second vaccination was administered at day 14 (¶[0091]).  According to the results, the most effective method to inhibit tumor formation appeared to be that of a priming injection with Ad5-PSA and a boosting injection of VRP-PSA.  No other derivatives or variants or mutants thereof are disclosed that can achieve this result, in that it appears no other replication-defective AdV or other Ad5 were tested, no other alphaviruses were tested, no other prostate cancer antigens were tested, no other prostate cancer cell lines were tested, and no other animal models were tested.  No other routes of vaccination were tested, no other timing methods were tested, no vectors which comprised additional prostate cancer antigens or other immuno-enhancing agents were tested.  No animal models with established tumors were tested (e.g. tumors that were present or existed greater than 24 hours prior to vaccination); no animal models were tested to determine if the vaccine could prophylactically inhibit or prevent establishment of prostate cancer in the animal (e.g. inoculation of a prime/boost vaccinated animal after the prime/boost vaccination regimen had concluded). Thus, the application fails to provide examples of a sufficient number of species within the broadly claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any AdV or Ad5 vector carrying any prostate cancer antigen inoculated in combination with any alphavirus-based replicon carrying any prostate cancer antigen can result in the claimed function of a therapeutic response against any prostate cancer.  As noted in the 35 USC 112b rejection, the claim construction does not require the antigen within the AdV or Ad5 vector to be the same as the antigen within the VRP, and it is not clear from the claim construction when the first vaccination must occur and when the second vaccination must occur in order to produce the superior results claimed.  Moreover, no correlation has been made as to which one or more prostate cancer antigen(s) must be delivered in order to achieve the claimed result of eliciting a therapeutic anti-prostate cancer response.  It is not clear that any prostate cancer antigen would be effective in treating any type of prostate cancer, as prostate cancer has a number of etiologies.  A genome wide association study showed at least 180 independent single nucleotide polymorphisms (SNPs) associated with prostate cancer, and the specific genetic profile of the patient diagnosed with prostate cancer can affect the aggressiveness and progression of disease (p. 19 of Ng KL, et. al.. Prostate Cancer [Internet]. Brisbane (AU): Exon Publications; 2021 May 27. Chapter 2.)  As noted by Doehn et. al. (Doehn C, et. al. BioDrugs. 2008;22(2):71-84.), peptide-based vaccines require knowledge and matching of the exact HLA haplotype and antigen to provide the appropriate peptide epitope for each individual (Table 1). For example, the most common HLA in the general population is HLA-A*0201, which accounts for 30–40% of the major ethnicities. An HLA-A*0201 peptide-based approach would therefore be suitable only for slightly more than one-third of the patients. Another limitation includes the number of antigens that can be administered as a vaccine, and it is possible that the tumor cells simply stop expressing that antigen or antigens (antigen-variant escape mutants; Sect. 6).  Doehn has noted that antigens delivered via viral vectors can be immunogenic yet are difficult to produce on a large scale, and antibodies against the vector can impair the ability to activate the immune system (Sect. 7).  Doehn details a heterologous prime/boost vaccine regimen where PSA was delivered with a vaccinia virus prime and a fowlpox boost, and while this extended the time to treatment failure over other modalities tested, it only did so for a fraction of the subjects tested (Sect. 7.1).  
The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed vaccination method would confer the claimed efficacy, as the usefulness of a vaccine platform is multifactorial and it is essential to determine the effect of not only the delivery vehicle, but the antigen delivered, the route of delivery, the timing of delivery, and the immune status of the subject.  Antivector immunity has been recognized in the art as a potential caveat of using virus-based vaccines. In one study by Uematsu et. al. (Uematsu Y, et. al. Clin Vaccine Immunol. 2012 Jul;19(7):991-8.), an alphavirus-based replicon particle vaccine platform was tested for effects of antivector immunity on immunogenicity against hemagglutinin of influenza virus as a target antigen and efficacy for protection against lethal challenge with the virus. To overcome preexisting host immunity, chimeric alphavirus-based replicon particles, comprising Venezuelan equine encephalitis virus (VEEV) nonstructural and Sindbis virus (SIN) structural components were utilized (abstract).  Pre-existing immunity against adenovirus vectors, especially Ad5-based vectors, is extensively investigated as at least one death resulted from the immune response in a host to Ad5-based gene therapy (Somanathan S, et. al. Mol Ther. 2020 Mar 4;28(3):784-793. Epub 2020 Feb 7.) and the high prevalence of pre-existing immunity to adenovirus serotype 5 (Ad5) in human populations substantially limits the immunogenicity and clinical utility of recombinant Ad5 vector-based vaccines for pathogens (Barouch DH, et. al. J Immunol. 2004 May 15;172(10):6290-7.)  When using a heterologous prime/boost vaccination method with Ad5, it appears as though priming with the Ad5 produces the strongest Th1 and Th2 immune response in the heterologous prime/boost method (Jung SY, et. al. Vaccine. 2018 Jun 7;36(24):3468-3476. Epub 2018 May 5.; see abstract; Figs. 2-5).  The art has recognized that optimization of heterologous prime/boost vaccination regimens is time and labor intensive, due to the sheer number of possible vaccine platforms, and also due to the specific type of immune response that needs to be elicited in order to effectively treat the pathogen or disease being targeted (Fausther-Bovendo H, et. al. Hum Vaccin Immunother. 2014;10(10):2875-84.)  Furthermore, the art has recognized that the effectiveness of the order of heterologous vaccination is highly unpredictable, in that in certain vaccination platforms against a pathogen it does not matter which vaccine is the prime and which is the boost, but in other heterologous prime/boost regimes it is critical to determine which vaccine is the prime and which is the boost (Lu S. Curr Opin Immunol. 2009 Jun;21(3):346-51. Epub 2009 Jun 6.; See esp, p. 5, “Mechanisms of heterologous prime-boost vaccines”.)
Alphaviruses comprise a genus in the Togaviridae, and members of the genus are found throughout the world, in both vertebrate and invertebrate hosts.  Among the most studied alphaviruses for vector platforms are Venezuelan Equine Encephalitis (VEE) Virus, Semiliki Forest Virus (SFV), and Sindbis Virus, the prototype member of the genus (US20060177819A1, “Background of the Invention”; Table 1 of Ljungberg K, et. al. Expert Rev Vaccines. 2015 Feb;14(2):177-94. Epub 2014 Oct 1. )  The most commonly studied alphavirus replicon is those based upon the Trinidad strain of Venezuelan equine encephalitis virus (VEE).  These VRPs are replication incompetent, induce strong mucosal, cellular, and humoral immune responses and ensure clinical safety. VRPs consist of the VEE virus replicon RNA encoding the replicase proteins and a 26S promoter from which foreign transgenes are expressed. The absence of preexisting immunity to VEE virus in most human populations also provides added utility for the vaccine platform’s use in the general population.  However, concerns have hampered VRP-based vaccine applications because of the potential for replication-competent wild-type VEE virus infectious particles, prompting the use of VRPs with an attenuated VEE virus coat, yet despite this attenuation, the VRP platform still retains some risk for VEE virus-mediated disease and as such must be packaged and safety tested under biosafety level 3 (BSL3) conditions (p. 2, Agnihothram S, et. al. J Virol. 2018 May 14;92(11):e00027-18.)
From the data provided, there is significant uncertainty in the art regarding alphavirus replicons and VRPs, AdV (especially Ad5) vectors, prostate cancer antigens, and heterologous prime/boost vaccination regimes.  Providing an example of one particular prime/boost vaccination regimen with specific VRP and Ad5 constructs and specific modalities of tumor establishment and vaccine delivery does not constitute possession of the broadly claimed genera of the instant claims.  Thus, in view of the above, there would have been significant uncertainty as to which Ad5/VRP prime/boost vaccination regimens would be able confer the claimed function of providing a therapeutic effect for any prostate cancer when compared to a VRP/Ad5 prime/boost vaccination regimen.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	
	
	
Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 and dependent claims 2, 4-7, 9, 11-14, and 17-20 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of producing an increased prostate cancer protective response in a subject having cancer, the method comprising, a) administering a first vaccine comprising an serotype 5 adenovirus vector comprising at least one nucleic acid molecule that produces a prostate cancer protective response, b) administering one or more second vaccines comprising an alphavirus replicon particle (VRP) comprising RNA comprising or produced from said at least nucleic acid molecule, wherein administration of said first and at least one second vaccines produces a prostate cancer protective response in said subject, and c) producing a prostate cancer protective response that is increased compared to a heterologous administration of a first vaccine comprising an alphavirus replicon particle and a second vaccine comprising an adenovirus vector.  However, in part c), it is unclear that the “a first vaccine comprising an alphavirus replicon particle” and “a second vaccine comprising an adenovirus vector” are meant to be the same structurally as the adenovirus vaccine recited in part a) and the alphavirus replicon recited in part b), as the adenovirus vector and the alphavirus replicon particle both use the indefinite articles “a” instead of “the”, and there is no requirement that said vector or particle comprise the same structural components as recited earlier in the claim.  Therefore, it is unclear how one of skill in the art is to compare the efficacy of the method if it is unclear as to what one is comparing the vaccination regime to.
Further, as the claims appear to be insinuating a prime/boost method of vaccination, it is unclear from the construction of the claims if this method is actually a primer/boost method, as there is no requirement that the administration of part b) be completed at a certain time after the administration of part a).  Therefore, the claims are further indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between steps.  See MPEP § 2172.01.  As written, the breadth of the claims allow for the concomitant, collective, or successive administration of the vaccine of a) and b) at roughly the same time, while a “prime/boost” vaccination regime occurs with an initial vaccination followed by a period of time which allows the host to mount an immune response, such as an IgM and IgG immune response, and is then followed by the “boosting” second administration that occurs days, weeks, or months after the initial vaccination, depending on the antigen, host, pathogen, and vaccine platform.  Since one reasonable interpretation of the claim is the concomitant delivery of a) and b), it is unclear how one would test the delivery of a) and then b) at the same time versus that of b) then a) at the same time, as a skilled artisan would reasonably assume identical immune responses would result in the host.
For instance, utilizing the specification teachings (See e.g. ¶[0093]), one clarification of the claims could be as follows:
“A method of producing an increased prostate cancer protective response in a subject having cancer through a prime/boost vaccination regime, the method comprising:
a) administering a first vaccine comprising an serotype 5 adenovirus (Ad5) vector comprising at least one nucleic acid molecule that produces a prostate cancer protective response, 
b) at least 14 days following the administration of a), administering one or more second vaccines comprising an alphavirus replicon particle (VRP) comprising RNA comprising or produced from said at least nucleic acid molecule, 
wherein administration of said first and at least one second vaccines produces a protective response against a prostate cancer in said subject, and wherein said response is increased compared to the protective response elicited with a similar prime/boost vaccination regime wherein the VRP of part b) is the priming vaccination and the Ad5 of part a) is the at least one boosting vaccination.”  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claims 1, 8, and 15 are rejected on the grounds of being indefinite.  Claims 2, 4-7, 9, 11-14, and 17-20 are also rejected since they depend from claim 1, 8, or 15, but do not remedy these deficiencies of claims 1, 8, or 15.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648